Citation Nr: 0611001	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a friend

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1967 to March 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 decision by the RO 
which, in part, denied service connection for PTSD.  In June 
2005, a hearing was held at the RO before the undersigned 
member of the Board.  

Based on the March 2003 VA diagnosis and opinion, the Board 
finds that the issue of service connection for a psychiatric 
disorder other than PTSD has been reasonable raised.  
Accordingly, the issue has been recharacterized to reflect 
the appropriate adjudicatory considerations on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he has PTSD due to his experiences 
as crew chief of a helicopter in Vietnam.  The veteran 
testified that he was in two helicopter crashes, one caused 
by enemy fire, and that he flew numerous sorties involving, 
among other things, extraction of combat units under hostile 
fire and the evacuation of casualties.  

The evidentiary record includes statements from two 
servicemen who not only served in the same unit and at the 
same time as the veteran, but actually performed the same 
duty assignments.  The letters provided a general description 
of the various experiences the men were exposed to and 
confirmed that one particular soldier from that unit was 
killed by enemy fire shortly before he was to be discharged.  
The veteran testified that he was acting platoon sergeant at 
the time, and that he ordered the soldier to fly the fatal 
mission, even though his friend was not scheduled to fly that 
day.  The veteran blames himself for his friend's death and 
has recurring nightmares and intrusive thoughts related to 
that incident.  

In cases involving service connection for PTSD, VA's duty to 
assist under VCAA includes, at a minimum, obtaining the 
claimant's service personnel records to determine such things 
as his unit and duty assignments, and any combat campaigns or 
operations he may have been involved with.  While the 
veteran's DD 214 confirmed that the veteran was an aircraft 
maintenance crewman and in Vietnam from March 1969 to March 
1970, his service personnel records have never been obtained 
or even requested from the National Personal Records Center 
(NPRC).  In a decision by the U. S. Court of Appeals for 
Federal Circuit, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), the Court held that VA has a duty to obtain or attempt 
to obtain all of the veteran's service records.  Therefore, 
the RO should take appropriate steps to obtain the veteran's 
service personnel records and associate them with the claims 
file.  

The evidentiary record also includes a March 2003 VA 
psychiatric examination report which noted that the veteran 
was above the criterion cut-off on all but one psychological 
test for PTSD.  However, the diagnosis was depressive 
disorder which the examiner opined was related to service.  
There were no reported stressors and no explanation for the 
diagnosis or opinion.  Other evidence of record includes 
diagnoses of adjustment disorder by a psychiatrist for Social 
Security Administration in May 2002, and diagnoses of PTSD by 
a private psychiatrist in January 2003, and on a VA 
outpatient report in November 2003.  The Board also notes 
that the two soldiers statements were received after the 
March 2003 examination and were not reviewed by the examiner 
or any of the other healthcare provider who have weighed in 
on this matter.  Given the medical complexity and the 
conflicting diagnoses, the Board finds that the VA 
examination was inadequate and that further development is 
necessary.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide a detailed description of the 
specific traumatic incident(s) which 
produced the stressors that resulted in 
his claimed PTSD.  If he is unable to 
recall specific dates, he should estimate 
(within three months) the approximate 
time of year, i.e., spring, summer, fall, 
etc., of such stressors as the helicopter 
crash involving the female actress and 
the second helicopter crash.  

2.  The RO should also take appropriate 
steps to obtain the veteran's service 
personnel records and associate them with 
the claims file.  

3.  The RO should then forward any 
additional evidence received pursuant to 
this remand along with the other evidence 
already of record the veteran has 
submitted in support of his claim 
regarding the claimed stressors in this 
case, and a copy of his service personnel 
records, to U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification of any identified 
incident(s).  This should include 
obtaining unit reports for the 61st 
Aviation Company from March 1969 to March 
1970.  

4.  The claims file and a copy of this 
remand should be forwarded to the VA 
physician who examined the veteran in 
March 2003 for clarification of his 
diagnosis and an explanation as to 
whether the veteran has PTSD or some 
other acquired psychiatric disorder which 
is related to military service.  

If the physician is no longer employed by 
VA, the veteran should be afforded 
another VA psychiatric examination to 
determine if he has PTSD under the 
criteria in the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV).  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All appropriate testing should 
be undertaken in connection with the 
examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If an acquired psychiatric 
disorder other than PTSD is identified, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the disorder was first 
manifested in service or is otherwise 
related to military service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

